ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_07_FR.txt. 163

OPINION INDIVIDUELLE DE M. EL-ERIAN
[Traduction]

Je souscris à l'avis de la Cour. J’approuve lanalyse des faits de Pespéce,
l’exposé des principes de droit applicables et les réponses claires et précises
données par l'avis. Si j'écris une opinion individuelle, c’est, d’une part,
pour développer certains points préliminaires et, d’autre part, pour mettre
en rapport certains points soulevés dans l'avis avec le droit général des
organisations internationales.

Je voudrais aborder pour commencer un aspect préliminaire portant sur
les motifs constitutionnels et les raisons de fond qui m'ont déterminé à
donner des réponses positives à la présente requête. Les deux questions
posées dans la requête sont des questions juridiques. La première a trait à
l'interprétation d’un traité. La seconde vise à déterminer les responsabi-
lités juridiques des parties au traité mentionné dans la première question
en cas de réponse affirmative à ladite question.

Dans les exposés écrits ou oraux présentés à la Cour ainsi que dans les
documents, un certain nombre de points relatifs à l'interprétation de
certaines dispositions de la Constitution de l'Organisation mondiale de la
Santé et d’autres textes juridiques ont été soulevés. I] s'agissait : 1) de
l'interprétation de l'accord de siège de 1951 entre l'Egypte et l'Organisa-
tion mondiale de la Santé et des conditions applicables à sa revision et à sa
dénonciation ; 2) du pouvoir qu’a une organisation internationale d'établir
un bureau régional et des conditions de l’exercice de ce pouvoir ; 3) des
règles régissant l'intégration dans l'OMS d'organisations régionales inter-
gouvernementales de santé préexistantes, et 4) des principes juridiques
réglementant le choix et le transfert de l'emplacement d’un bureau régio-
nal. Toutes ces questions sont de nature juridique ; elles se posent dans le
cadre de l’« activité » de l'Organisation et sont de son « ressort » : l'OMS
est autorisée à « demander des avis consultatifs à la Cour » à leur sujet
(art. 96, par. 2, de la Charte des Nations Unies ; art. 65, par. 1, du Satut de
la Cour ; art. 76 de la Constitution de l'OMS, et art. X, par. 2, de l'accord
de 1947 entre Organisation des Nations Unies et l'OMS).

Au cours du débat de l’Assemblée mondiale de la Santé sur le projet de
résolution qui a servi de base à la présente requête, certains adversaires de
ce projet ont laissé entendre que le transfert du Bureau régional d’Alexan-
drie était une question politique. Ce n'était pas la première fois que des
requêtes pour avis consultatif transmises à la Cour suscitaient de telles
objections, soit au cours de débats au sein de l’organisation internationale

94
INTERPRÉTATION DE L’ACCORD (OP. IND. EL-ERIAN) 164

demandant l’avis, soit dans les exposés écrits ou oraux présentés à la Cour.
Dans l’un de ses avis, la Cour a déclaré :

« On a fait valoir que la question posée à la Cour touche à des
questions d’ordre politique et que, pour ce motif, la Cour doit se
refuser à donner un avis. Certes, la plupart des interprétations de la
Charte des Nations Unies présentent une importance politique plus
ou moins grande. Par la nature des choses, il ne saurait en être
autrement. Mais la Cour ne saurait attribuer un caractère politique à
une requête qui l'invite à s'acquitter d’une tâche essentiellement judi-
claire, à savoir l'interprétation d’une disposition conventionnelle. »
(Certaines dépenses des Nations Unies {article 17, paragraphe 2, de la
Charte), avis consultatif, C.I.J. Recueil 1962, p. 151.)

Il convient donc de faire une distinction entre le caractère politique du
problème qui donne lieu à une requête pour avis consultatif et le caractère
juridique de la question qui fait l’objet de l’avis demandé. Le critère est
la nature intrinsèque des questions et non les divers facteurs extrin-
sèques.

Mais, même si la question posée à la Cour est une question juridique, la
Cour peut refuser d’y répondre. Se fondant sur ce qu’elle a appelé le
« caractère permissif » de l’article 65 de son Statut, qui l’habilite à donner
un avis consultatif, la Cour a dit dans l’un de ses avis qu’elle a « le pouvoir
d'apprécier si les circonstances de l'espèce sont telles qu’elles doivent la
déterminer à ne pas répondre à une demande d’avis » (Interprétation des
traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, première
phase, C.LJ. Recueil 1950, p. 72). Dans un autre avis, la Cour a indiqué
qu’il faudrait des « raisons décisives » pour la déterminer à opposer un
refus à une demande d’avis consultatif (Jugements du Tribunal adminis-
tratif de l'OIT sur requêtes contre l'Unesco, C.LJ. Recueil 1956, p. 86). Je ne
vois aucune raison, décisive ou non, pour que la Cour s’écarte en l’espèce de
sa pratique constante qui est d’accéder aux requêtes pour avis consultatif.
En Poccurrence, la requête est tout à fait fondée et POMS a réellement
besoin d’un avis juridique autorisé. Lorsque le directeur de la division
juridique de l'OMS a été invité par l’Assemblée mondiale de la Santé à
donner son avis sur interprétation de la section 37 de l’accord de 1951
entre l'OMS et l'Egypte, il s’est borné à mettre en évidence les problèmes
posés par cette section et à exposer les diverses interprétations possibles,
s’abstenant de formuler une interprétation définitive. Le groupe de travail
du Conseil exécutif de l'OMS n’est pas non plus parvenu à s'entendre sur
une interprétation définitive de la section 37 de l'accord de 1951. Dans sa
résolution WHA33.16 du 20 mai 1980, l’Assemblée mondiale de la Santé a
noté que « le groupe de travail du Conseil exécutif n’a pas été en mesure de
décider si la section 37 dudit accord [accord de 1951] devait ou non être
appliquée ni de formuler une recommandation à ce sujet ». Au paragra-
phe 4.3 de son rapport, le groupe de travail déclarait « qu’il n’était pas en
mesure de décider si la section 37 de l’accord conclu avec l'Egypte devait

95
INTERPRETATION DE L’ACCORD (OP. IND. EL-ERIAN) 165

ou non être appliquée », et que « la Cour internationale de Justice pourrait,
en application de l’article 76 de la Constitution de l'OMS, également être
priée de donner un avis consultatif » (WHA33/19/annexe |, EB65/19
Rev.l, 16 janvier 1980).

Je vais maintenant aborder brièvement une autre question de pratique
judiciaire qui revêt à mes yeux tant d'importance qu’elle doit être tout
spécialement mentionnée. Dans les débats de l’Assemblée mondiale de la
Santé sur le projet de résolution proposant la requête pour avis consultatif,
certains adversaires de la proposition ont prétendu qu'il s'agissait d'une
manœuvre politique visant à ajourner la décision relative au transfert du
Bureau régional. Je tiens à noter d’abord que la jurisprudence de la Cour a
établi qu’« elle n’a point à s'arrêter aux mobiles qui ont pu inspirer cette
demande » (Conditions de l'admission d'un Etat comme Membre des Nations
Unies (article 4 de la Charte), avis consultatif, 1948, C.I.J. Recueil 1947-
1948, p. 61 ; voir aussi Compétence de l'Assemblée générale pour l'admission
d'un Etat aux Nations Unies, avis consultatif, C.1.J. Recueil 1950, p. 6 et
suiv., et Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la
Charte), avis consultatif, C.J. Recueil 1962, p. 155).

Mais je tiens aussi à souligner que lorsque, au cours des débats d’une
organisation internationale, les conséquences juridiques d’une décision
inspirent une certaine préoccupation, cette préoccupation est légitime : il
faut en tenir compte et non l’écarter comme une tactique dilatoire. I est
impératif que les organisations internationales fondent leurs actions sur
des motifs juridiques valables et solides et prennent leurs décisions en
connaissant exactement leurs répercussions juridiques et en se laissant
guider par une interprétation autorisée de leurs actes constitutifs. L’ob-
jectif predominant doit être le respect des principes de l’organisation et
lPaccomplissement de ses objectifs. L'intérêt commun des Etats membres
de l’organisation peut être bien défendu non par l'influence excessive de
considérations politiques, qui sont de caractère passager, mais sur la base
du respect des sauvegardes et des contraintes juridiques. Les Nations
Unies sont invitées par leur Charte à s’acquitter de fonctions de nature
éminemment politique, à savoir le maintien de la paix et de la sécurité
internationales et le règlement des différends internationaux, en applica-
tion de l’article 1, paragraphe 1 : « conformément aux principes de la
justice et du droit international ».

Dès l’origine, l’Assemblée générale des Nations Unies a reconnu l’im-
portance du rôle de la compétence consultative de la Cour dans l’inter-
prétation des actes constitutifs des institutions spécialisées. A sa deuxième
session, en 1947, l’Assemblée générale a adopté une résolution relative à la
« nécessité pour l'Organisation des Nations Unies et pour ses organes
d'utiliser davantage les services de la Cour internationale de Justice ».
Dans sa résolution 171 (II), l'Assemblée générale notait « qu’il est de la
plus haute importance que l'interprétation de la Charte des Nations Unies

96
INTERPRÉTATION DE L'ACCORD (OP. IND. EL-ERIAN) 166

et des constitutions des institutions spécialisées repose sur des principes
consacrés de droit international » (italiques ajoutés). Elle recommandait

« aux organes de l'Organisation des Nations Unies et aux institutions
spécialisées d'examiner de temps à autre les points de droit difficiles et
importants soulevés au cours de leurs travaux et, si ces points sont de
la compétence de la Cour internationale de Justice et concernent des
questions de principe qu'il est désirable de voir régler — telles que
notamment des points d'interprétation de la Charte des Nations
Unies ou des statuts des institutions spécialisées —, de les soumettre
pour avis consultatif à la Cour internationale de Justice, pourvu que
les organes ou institutions visés y soient dûment autorisés conformé-
ment à l’article 96, paragraphe 2, de la Charte. »

En considérant toute la signification et la portée des questions sur
dans l’avis consultatif que, bien que les questions de la requête soient
formulées uniquement en fonction de la section 37 de l'accord de 1951, la
véritable question juridique qui se pose à l’Assemblée mondiale de la Santé
et, partant, la question juridique soumise à la Cour par la requête est
celle-ci : Quels sont les principes et règles juridiques applicables à la
question de savoir selon quelles conditions et selon quelles modalités peut
être effectué un transfert du Bureau régional hors d'Egypte ? Je suis tout à
fait d'accord avec l’affirmation figurant dans l’avis selon laquelle, pour
rester fidèle aux exigences de son caractère judiciaire, dans l'exercice de sa
compétence consultative, la Cour doit rechercher quelles sont véritable-
ment les questions juridiques que soulèvent les demandes formulées dans
une requête.

Je tiens à faire deux remarques sur le pouvoir qu’a la Cour d'interpréter
une question qui lui est soumise pour avis consultatif.

La première remarque porte sur la jurisprudence de la Cour permanente
de Justitice internationale et de la Cour actuelle. Cette jurisprudence
établit que le pouvoir qu’a la Cour d'interpréter toute requête pour avis
consultatif est inhérent à sa qualité d’organe judiciaire. Ledit pouvoir a été
exercé par la Cour tant pour déterminer l’objet même de la question posée
que pour interpréter celle-ci. Comme exemples de la jurisprudence de la
Cour permanente de Justice internationale et de la Cour actuelle, on peut
citer les affaires suivantes : Décrets de nationalité promulgués en Tunisie et
au Maroc ; Statut de la Carélie orientale ; Compétence de l'OIT pour régle-
menter accessoirement le travail personnel du patron; Compétence de la
Commission européenne du Danube ; Compétence des tribunaux de Dantzig ;
Ville libre de Dantzig et OIT ; Traitement des nationaux polonais et des
autres personnes d’origine ou de langue polonaise dans le territoire de Dant-
zig; Conditions de l'admission d’un Etat comme Membre des Nations Unies ;
Interprétation des traités de paix conclus avec la Bulgarie, la Hongrie et la

97
INTERPRÉTATION DE L’ACCORD (OP. IND. EL-ERIAN) 167

Roumanie ; Effet de jugements du Tribunal administratif des Nations Unies
accordant indemnité ; Procédure de vote applicable aux questions touchant les
rapports et pétitions relatifs au territoire du Sud-Ouest africain ; Admissibi-
lité de l'audition de pétitionnaires par le Comité du Sud-Ouest africain ;
Composition du Comité de la sécurité maritime de l'Organisation intergou-
vernementale consultative de la navigation maritime ; Certaines dépenses des
Nations Unies.

Dans son ouvrage intitule The Extent of the Advisory Jurisdiction of the
International Court of Justice (Leyde, 1971), Kenneth James Keith présente
une analyse détaillée d’affaires dans lesquelles la Cour a jugé nécessaire de
remanier la question qui lui était posée afin de s’assurer de son objet réel et
de sa véritable signification.

Je tiens aussi à souligner que l'interprétation suivant le principe de l'effet
utile est de surcroît inhérente au but et à la raison d’être de la compétence
consultative de la Cour. Dans Pune de ses résolutions demandant un avis
consultatif à la Cour, l’Assemblée générale des Nations Unies a dit:
« Reconnaissant qu’elle a besoin d'un avis juridique autorisé » (résolu-
tion 1731 (XVI) de l’Assembiée générale). Si la Cour doit donner cet avis,
elle ne peut se borner à fournir une réponse formaliste ou simpliste fondée
sur une interprétation étroite de la question telle qu’elle est rédigée. Il
lui incombe d'établir qu'elle est la question véritable lorsqu'une organi-
sation internationale envisage d'adopter une certaine ligne de conduite et
demande l’élucidation de problèmes juridiques ainsi qu’un avis fondé
sur des principes et règles juridiques.

En étudiant les buts de la compétence consultative de la Cour perma-
nente de Justice internationale, Manley Hudson a fait ressortir notamment
la contribution de la Cour aux travaux du Conseil de la Société des
Nations, de l'Organisation internationale du Travail et d’autres institu-
tions internationales qui ont pu, par l'intermédiaire du Conseil de la
Société, demander des avis consultatifs. Dans ses travaux sur l’ancienne
Cour, Hudson écrit :

« Plusieurs fois, les avis consultatifs ont grandement facilité les
travaux du Conseil de la Société des Nations... L’avis de la Cour peut
permettre d’élucider des questions difficiles concernant la compé-
tence du Conseil ou peut trancher des questions juridiques dont
dépend le processus de règlement de problèmes politiques.

Les avis consultatifs ont aussi facilité le fonctionnement efficace
d'institutions internationales autres que le Conseil. Les organes inter-
nationaux ne fonctionnent pas de manière automatique et de nom-
breuses questions juridiques peuvent se poser et entraver leurs acti-
vités. Dans de nombreux cas des réponses autorisées à de telles
questions ont été obtenues de la Cour par lintermédiaire du
Conseil. » (Manley O. Hudson, The Permanent Court of International
Justice 1920-1942, A Treatise, 1943, p. 523.)

La contribution de la nouvelle Cour aux travaux de l'Organisation des
Nations Unies et des institutions spécialisées ne saurait être trop soulignée.

98

 
INTERPRETATION DE L’ACCORD (OP. IND. EL-ERIAN) 168

Compte tenu de la nouvelle relation organique existant entre la Cour et les
Nations Unies (le Statut faisant partie intégrante de la Charte et la Cour
étant l’un des organes principaux de l'Organisation des Nations Unies), la
Cour s’estime à juste titre tenue de participer, dans le cadre de sa com-
pétence, aux activités de l'Organisation. Il en va de même pour les autres
organisations internationales liées aux Nations Unies, c’est-à-dire les ins-
titutions spécialisées qui peuvent demander directement des avis consul-
tatifs à la Cour.

L'importance, pour les travaux des organisations internationales, d’un
avis juridique autorisé, se traduit par le nombre relativement élevé d’avis
consultatifs portant sur la compétence des organisations internationales.
Sur les quinze requêtes pour avis consultatif soumises à la Cour, pas moins
de dix portaient sur l'interprétation de questions juridiques relatives à la
compétence des Nations Unies et de certaines institutions spécialisées.

J'en viens maintenant à la question du pouvoir qu’a l'OMS de choisir et
de transférer le siège de l’un de ses bureaux régionaux et des conditions
d'exercice de ce pouvoir. I] est à juste titre souligné dans l'avis que ce
pouvoir n’est pas absolu et que l’organisation internationale est un sujet de
droit international lié, en tant que tel, par toutes les obligations qui lui
incombent en vertu des règles générales du droit international, de son acte
constitutif ou des accords internationaux auxquels il est partie. J’ai quel-
ques observations à faire, de manière à situer ce problème dans le contexte
du droit général des organisations internationales.

Les actes constitutifs des organisations internationales comportent des
dispositions établissant leurs principaux organes et habilitant ceux-ci à
créer les organes subsidiaires qu’ils estimeraient nécessaires en vue d’ac-
complir certaines tâches. D’ordinaire, les organes subsidiaires sont établis
pour mener à bien une tâche précise que leur a confiée l’un des organes
principaux, et ils disparaissent une fois leur mission accomplie. I] s’agit
donc d'organes subsidiaires « éphémères », chargés de procéder à des
travaux préparatoires, d’enquéter sur des situations données ou d'étudier
certains aspects des activités de l’organisation et d’en rendre compte. A
Vinverse, il existe ce que certains auteurs ont appelé des « organismes
d’exécution » fonctionnant de maniére « permanente ». On trouve surtout
ce type d’organisme dans le domaine des activités économiques, sociales ou
techniques des organisations internationales ; on peut citer par exemple les
commissions économiques régionales des Nations Unies, les bureaux
régionaux du programme pour le développement, les centres régionaux
d’information, et les sièges ou bureaux régionaux des institutions spécia-
lisées. Les bureaux régionaux d’exécution sont généralement situés sur le
territoire d’un Etat autre que celui qui accueille le siège de l’organisation
lui-même, d'où la nécessité, outre les décisions et réglementations adoptées
en vertu du droit interne de l’organisation, de conclure un accord avec

99
INTERPRETATION DE L’ACCORD (OP. IND. EL-ERIAN) 169

YEtat choisi pour accueillir le bureau régional d'exécution. Ainsi, tandis
que le pouvoir qu’a l’organisation d'établir un bureau régional procède de
son acte constitutif et est discrétionnaire, le processus juridique met en
cause l'Etat hôte sur le territoire duquel le bureau régional mène ses
activités et jouit du statut juridique nécessaire à cet effet ; ce processus est
appliqué dans la sphère d’action de l'Etat hôte. Par conséquent, l’établis-
sement du bureau régional ne relève pas d’une manière tellement absolue et
exclusive du pouvoir discrétionnaire de l’organisation. La disposition de la
constitution d’une organisation internationale qui confère à cette organi-
sation le droit d'établir son bureau régional ne saurait être interprétée dans
Pabstrait ni dans le vide. Elle doit être interprétée compte tenu des autres
éléments du processus d'établissement du bureau régional et non en dehors
du déroulement réel de ce processus.

Le caractère composite du processus montre bien que l'acte juridique
qui consiste à établir un bureau régional d'une organisation internationale
comporte de nombreuses étapes. Une décision de principe est d’abord
prise en vue d'établir ce bureau. L’un des Etats de la région se propose
comme Etat hôte. L'organisation décide alors d’accepter l'invitation à titre
provisoire et autorise son directeur général à mener des négociations avec
l'Etat d'où émane l'invitation, de manière à préciser le statut juridique du
bureau, ses privilèges et immunités, les facilités que devra accorder l'Etat
hôte et les conditions de travail. Pour sa part, l'Etat hôte prend des mesures
préliminaires en adoptant des dispositions législatives internes qui sont
ultérieurement complétées et consacrées par l'accord d'établissement avec
l'organisation. L'établissement d’un bureau régional comprend par con-
séquent certains actes qui ressortissent au droit interne de l'organisation et
trouvent leurs origines dans les instruments constitutifs et les décisions de
celle-ci. Maïs cet établissement comprend aussi certains actes qui rentrent
dans la sphère d’activité territoriale du bureau régional, correspondant au
territoire de l'Etat hôte. Les sources de ces actes sont l'accord de siège ainsi
que les engagements et arrangements contractuels s’y rapportant. En
d'autres termes, deux ordres juridiques sont en jeu en l'espèce : le droit
interne de l'organisation et le droit régissant les relations extérieures de
l'organisation avec les Etats.

Il s'ensuit qu’un bureau régional établi par un acte juridique composite
de ce genre et suivant un processus aussi complexe ne peut être supprimé
sans qu'il soit dûment tenu compte de la nature de cet acte et de ce
processus. La nécessité de consultations, de négociations et d’une période
de préavis comme garantie de la stabilité d’arrangements complexes et
anciens aux fins de l’institutionnalisation de la coopération entre Etats et
comme mesure de précaution contre l'interruption brutale de ces arran-
gements ne peut être considérée comme limitant le pouvoir qu'a l’organi-
sation d’établir un bureau régional.

On doit faire une distinction entre, d’une part, le pouvoir d’une orga-
nisation d'établir un bureau régional, pouvoir qu’elle possède sans aucun
doute et de manière discrétionnaire, et, d’autre part, l'exercice de ce pou-
voir, qui peut être soumis à certaines garanties et conditions. Il en va de

100
INTERPRÉTATION DE L’ACCORD (OP. IND. EL-ERIAN) 170

même pour l'Etat hôte. Son consentement, nécessaire à l’accueil d’un
bureau régional sur son territoire, est une manifestation de sa souveraineté
territoriale. Mais dès lors qu’il a donné son consentement dans un enga-
gement ayant force obligatoire sur le plan international, l'Etat hôte doit
observer les garanties prévues, quelles qu’elles soient, et notamment le
préavis applicable s’il demande le transfert du bureau hors de son terri-
toire. Un autre exemple est celui de l'Etat qui se retire d’une organisation
internationale. Certes le retrait est un attribut de la souveraineté étatique ;
pourtant un préavis est en général nécessaire.

* *

Qu'ils soient pour ou contre l'application de la section 37 de l'accord de
1951 en cas de transfert hors d'Egypte du Bureau régional de l'OMS, les
exposés écrits et oraux présentés à la Cour semblent faire des distinctions
juridiques quant à savoir si accord est un « accord d’établissement ou de
siège » ou bien un « accord sur les privilèges et immunités » et en tirer des
conclusions.

Avant de donner mon avis sur l'accord de 1951 compte tenu de sa genèse
et de sa nature, de ses antécédents législatifs et de ses termes je tiens à faire
la remarque suivante.

Si Pon regroupe tous les accords relatifs aux sièges d'organisations
internationales, qu’il s'agisse de leur siège principal ou du siège de leurs
bureaux régionaux, ainsi que les arrangements relatifs à la tenue, sur le
territoire d'un Etat autre que celui où leur siège est situé, de réunions de
leurs organes ou de conférences convoquées sous leurs auspices, on peut les
ranger en trois catégories. La première est constituée par les « accords de
siège » conclus entre les Nations Unies et des institutions spécialisées
d'une part et d’autre part les Etats sur le territoire desquels ces organisa-
tions ont leur siège. La deuxième catégorie comprend les conventions
générales sur les privilèges et immunités de l'ONU et des institutions
spécialisées, qui ont été conclues en 1946 et en 1947 respectivement.

Ces deux types d'accords ont pour but et pour objet la définition du
statut juridique ainsi que des privilèges et immunités de l’organisation, de
ses fonctionnaires, des représentants assistant aux réunions de ses organes
et aux conférences, et d’autres personnes participant à ses activités. Ils
contiennent des dispositions qui reconnaissent la capacité juridique de
l’organisation et accordent à celle-ci ainsi qu’à ses biens et avoirs Pimmu-
nite à l’égard de toute forme d’action judiciaire. Les locaux de l’organi-
sation sont inviolables. Les représentants des membres jouissent des pri-
vilèges et immunités généralement accordés aux diplomates. Certains pri-
vilèges et immunités sont en outre accordés aux fonctionnaires de l’orga-
nisation et aux «experts se trouvant en mission » pour le compte de
l’organisation. Par conséquent, leur nature juridique n’est pas fondamen-
talement différente. Il existe cependant des différences d'orientation et des
nuances qui découlent du fait que les parties à l'instrument et le champ

101
INTERPRÉTATION DE L'ACCORD (OP. IND. EL-ERIAN) 171

d'application de celui-ci varient. L'accord de siège est conclu entre l'or-
ganisation et l'Etat hôte. Il définit le statut du siège de l’organisation et
régit les activités de Yorganisation sur le territoire de l'Etat hôte. En
revanche, les conventions sur les privilèges et immunités s'adressent à tous
les Etats membres et doivent s’appliquer aux activités auxquelles les orga-
nisations se livrent sur leurs territoires respectifs.

La troisième catégorie comprend ce que lon peut en gros appeler les
« accords spéciaux ». Le Répertoire de la pratique suivie par les organes des
Nations Unies, vol. V (1955), contient, dans sa section relative aux arti-
cles 104 et 105 de la Charte, une étude synoptique de ces accords spéciaux.
Cette étude comprend les accords complétant ou précisant les dispositions
de la convention générale, les accords relatifs à l’application des disposi-
tions de la convention générale, s'agissant d'Etats Membres n'ayant pas
encore adhéré à la convention, et les accords précisant la nature des
privilèges et immunités à accorder à certains organes des Nations Unies
dans les pays hôtes. (Voir aussi Supplément n° 1, vol. 11 (1959), Supplément
n° 2, vol. TIT (1964) et Supplément n° 3, vol. IV (paru en anglais en
1973)).

Jenks donne une énumération détaillée de ces accords spéciaux et les
répartit dans les catégories suivantes :

a) Accords de siège (exemples : accords conclus par l'Organisation mon-
diale de la Santé pour l'établissement de bureaux régionaux avec
l'Egypte, la France et le Pérou et par l'Organisation internationale du
Travail avec le Mexique, le Pérou, la Turquie et le Nigéria pour l’éta-
blissement de centres d’actions).

b) Accords relatifs à des tâches politiques spéciales (exemples : accords
relatifs aux forces d’urgence des Nations Unies).

c) Accords d'assistance technique et de fourniture.

d) Accords relatifs à des réunions particulières (exemple : Paccord du
17 août 1951 entre les Nations Unies et la France relatif à la tenue de la
sixième session de l'Assemblée générale des Nations Unies à Paris).
(C. Wilfred Jenks, International Immunities, 1961, p. 7 à 11.)

Les textes de tous les accords susmentionnés sont rassemblés dans la série
législative des Nations Unies sous le titre Textes législatifs et dispositions de
traités concernant le statut juridique, les privilèges et les immunités d’orga-
nisations internationales (ST.1/LEG/SER.B10 et B11). En outre, lorsqu'un
accord est un « accord de siège » ou un « accord sur les privilèges et
immunités », son principal objectif est, dans l’un et l’autre cas, de régle-
menter le statut juridique de l'organisation (ou d’un organe ou d’une
conférence de cette organisation) ainsi que ses privilèges, immunités et
facilités sur le territoire de l'Etat hôte. Cette notion trouve son expression
dans la définition des accords de siège donnée par P. Cahier, pour qui ce
sont :

« des accords conclus entre une organisation internationale et un Etat

dans le but d'établir le statut de cette organisation dans l'Etat où elle a

102
INTERPRETATION DE L’ACCORD (OP. IND, EL-ERIAN) 172

son siège et de délimiter les privilèges et immunités qui lui seront
accordés, ainsi qu’à ses fonctionnaires » (Etude des accords de siège
conclus entre les organisations internationales et les Etats où elles rési-
dent, Milan, 1959, p. 1, et Le droit diplomatique contemporain,
Genève/ Paris, 1962, p. 45).

Cahier, de même que Jenks, cite l'accord de 1951 entre l'Egypte et l'OMS
parmi les accords de siège (Etude des accords de siége..., op. cit., p. 432).

Après ces observations sur les « accords de siège » et sur les « accords sur
les privilèges et immunités » en général, j’en viens à accord de 1951 entre
POMS et l'Egypte. Un examen détaillé des circonstances de sa conclusion,
des buts recherchés par un tel instrument et une analyse de ses dispositions
montrent bien qu'il s’agit d’un « accord de siège ». Il visait à définir le
statut juridique et à réglementer les activités du Bureau régional à Alexan-
drie. Le préambule de l’accord dispose :

« Désireux de conclure un accord ayant pour objet de déterminer
les privilèges, immunités et facilités qui devront être accordés par le
Gouvernement de l'Egypte à l'Organisation mondiale de la Santé, aux
représentants de ses Membres, à ses experts et à ses fonctionnaires,
notamment en ce qui concerne les arrangements pour la région de la
Méditerranée orientale, ainsi que de régler diverses autres questions
connexes. » (Italiques ajoutés.)

Un certain nombre de dispositions de l'accord contiennent des mentions
du « Comité régional de la région de la Méditerranée orientale », du
« Bureau régional à Alexandrie », du « Directeur régional en Egypte et son
adjoint » et de «la surveillance de police qu’exigent la protection des
locaux de Organisation et le maintien de l’ordre dans leur voisinage
immédiat ». Il ressort de toutes ces mentions que l’un des buts fondamen-
taux de accord était de réglementer les activités du Bureau régional à
Alexandrie et que cet accord est bien instrument régissant le régime
juridique dudit Bureau.

Que le Bureau ait commencé à fonctionner avant la conclusion de
Paccord de 1951 ne modifie pas la situation juridique. Dans la pratique,
certains arrangements de fait précèdent, à titre provisoire, l'établissement
officiel de ces bureaux avant d’être incorporés dans l’accord régissant le
statut juridique et consacrés par cet accord. L'accord de siège de POrga-
nisation des Nations Unies a lui-même été précédé d’arrangements pro-
visoires de ce type. Le 14 février 1946, l’Assemblée générale, réunie à
Londres, a accepté l'invitation du Congrès des Etats-Unis en date du
10 décembre 1945, qui lui proposait d’établir son siège sur le territoire des
Etats-Unis. Les Nations Unies s’y sont dès lors établies bien que l’accord
de siège n'ait pas été conclu avant le 26 juin 1947. Dans une déclaration
faite au cours du débat de la quatrième Assemblée mondiale de la Santé sur

103

 
INTERPRETATION DE L’ACCORD (OP. IND. EL-ERIAN) 173

le projet d’accord entre l'OMS et l'Egypte, le représentant de l'OMS avait
confirmé que les arrangements antérieurs a la conclusion de cet accord
étaient des arrangernents de fait : il avait en effet souligné

« que le Gouvernement égyptien a, jusqu'ici, fait preuve d’une très
large compréhension et a pratiquement accordé à l'Organisation tou-
tes les facilités nécessaires au fonctionnement satisfaisant du Bureau
régional d'Alexandrie. Toutefois, bien que l'Organisation jouisse ainsi
d’un régime de courtoisie, il serait fort désirable que cette situation de
fait devienne une situation de droit » (OMS, Actes officiels, n° 35,
p. 315).

Le transfert des fonctions du Bureau sanitaire d'Alexandrie au Bureau
régional de l'OMS pour la Méditerranée orientale n’a lui non plus aucun
effet juridique sur Paccord de 1951. Peu importe qu'il ait résulté d’une
déclaration unilatérale du Gouvernement égyptien ou de la déclaration
suivie d’acceptation, qualifiées par le directeur de la division juridique de
l'OMS dans sa réponse aux questions que lui a posées la Cour de « dé-
clarations unilatérales séparées mais concordantes faites par les parties »
(audience du 23 octobre 1980). Le transfert des fonctions du Bureau sani-
taire d'Alexandrie et l'établissement du Bureau régional d'Alexandrie sont
deux opérations distinctes qui ont des buts et des objets différents ; ils
supposent donc deux actes juridiques distincts.

En outre, on peut difficilement admettre que létablissement du Bureau
régional à Alexandrie ait procédé d’un « acte unilatéral de l'Organisation »
ou d’un «accord en forme simplifiée » résultant de l'acceptation par
l'Egypte de la décision de l'Organisation. Comme je l’ai déjà précisé,
l'établissement impliquait un acte juridique composite et ne pouvait être
effectué par décision unilatérale de l'Organisation, dans la mesure où son
champ d'application était le territoire d’un Etat dont le consentement était
nécessaire. Le processus d'établissement d’un bureau régional est long ;
l'Etat hôte envoie une invitation à l’organisation, lui proposant d’établir
sur son territoire l’un de ses organes subsidiaires. Puis l’organisation prend
une décision, à laquelle l’Etat hôte participe, s’il est membre de l’organi-
sation, car sa volonté individuelle concourt à la volonté générale qui
aboutit à la décision. Ensuite un certain nombre de mesures préliminaires
sont prises et des négociations sont menées pour leur donner une forme
définitive et consacrer le régime juridique qui régira l’ensemble de l’insti-
tution par un acte officiel. Un accord par lequel un Etat accueille un
bureau régional jouissant de l’inviolabilité et de Pimmunité à l'égard de
toute forme d’action judiciaire suppose, en vertu des règles constitution-
nelles de l'Etat hôte, un certain nombre de mesures législatives, qui ne
peuvent être fondées (et ne le sont pas) sur un « accord en forme simpli-
fiée ». Quant à l'organisation, elle ne peut non plus donner son assentiment
définitif à l’établissement de l’un de ses organes subsidiaires avant la
conclusion d’un accord final prévoyant les modalités précises de ce régime
juridique et la consécration de cet accord dans un instrument ayant force

104

 
INTERPRETATION DE L’ACCORD (OP. IND. EL-ERIAN) 174

obligatoire et opposable à PEtat hôte. Une fois que cet instrument entre
en vigueur, il regroupe les actes, arrangements et ententes antérieurs
et devient le droit applicable au fonctionnement de l’institution, aux
modifications possibles de ses réglementations et 4 sa suppression
éventuelle.

*
* *

Un autre point sur lequel j’ai des observations à faire a trait aux
conditions de transfert du Bureau régional.

La section 37 de l’accord de 1951 confère aux deux parties le droit de
dénoncer l'accord au cas où elles ne seraient pas parvenues à s'entendre sur
certaines modifications demandées par l’une d’elles. Cette même section
prescrit des garanties visant à éviter une dénonciation brusque ou une
terminaison désastreuse de l’accord. Elle prévoit des consultations entre
les parties au sujet des modifications à apporter aux dispositions, ainsi
qu'un préavis de deux ans pour la dénonciation de l'accord au cas où, dans
le délai d’un an, les négociations en vue de sa revision n’auraient pas abouti
à une entente. Les conditions et garanties stipulées par la section 37
montrent à l'évidence que les parties entendaient assurer la sécurité et la
stabilité d’un bureau régional établi pour une période indéterminée et dont
la présence sur le territoire de l'Etat hôte devait permettre à ce dernier de
continuer à mener ses activités sanitaires au niveau de la région, activités
anciennes et qui remontent à 1831.

On a fait valoir dans certains des exposés présentés à la Cour que la
section 37 n’est pas une clause de dénonciation mais une clause de revision.
Selon ces exposés, elle s’appliquerait exclusivement à des cas de dénon-
ciation consécutive à un désaccord sur certaines demandes de revision et
non au transfert du Bureau régional. A mon sens, les thèses avancées à
l’appui de cette interprétation restrictive de la section 37 ne sont ni justi-
fiées ni très solides. Les antécédents législatifs comme le droit général des
organisations internationales me conduisent à opter pour l'interprétation
donnant effet à la section 37.

La section 37 de l'accord de 1951 s'inspire d’une formule initialement
utilisée dans l'accord de siège de 1946 entre la Suisse et l'Organisation
internationale du Travail et ultérieurement reproduite dans l’accord de
siège de 1948 entre la Suisse et l'Organisation mondiale de la Santé. Les
documents présentés à la Cour par le conseiller juridique de l'Organisation
internationale du Travail au sujet des négociations qui ont abouti à la
conclusion de l'accord de 1946 donnent à penser que l’intention des parties
était que la dénonciation de l’accord serait nécessaire pour le déplacement
du siège.

Le transfert du siège du Bureau régional d'Alexandrie emporterait revi-
sion de l’accord de 1951 dans Ja mesure où il le priverait subitement de son
objet. Avancer que les garanties prévues par la section 37 ne s'appliquent
pas au transfert du siège équivaudrait à concéder à l’une des parties à
l’accord le droit de se soustraire à ces garanties en invoquant un motif

105

 
INTERPRETATION DE L’ACCORD (OP. IND. EL-ERIAN) 175

technique lui permettant de réduire à néant l’objet même de |’accord sans
respecter la procédure de dénonciation prescrite, à la suite d’une demande
de revision d’une ou plusieurs des dispositions de l'accord.

L'interprétation de la section 37 selon laquelle la période de préavis
stipulée serait applicable en cas de transfert du Bureau est aussi en con-
formité du droit général des organisations internationales. Si l’on étudie les
accords de siège des organisations internationales on constate que la
condition de préavis est une caractéristique commune. Les dispositions
pertinentes de ces accords pourraient être considérées comme l'indication
d’une règle coutumière. Le souci de préserver la sécurité et la stabilité des
arrangements aux fins de l’institutionnalisation de la coopération entre
Etats se traduit aussi par la règle bien établie exigeant un préavis en cas de
retrait d’un Etat membre, telle qu’elle figure dans les actes constitutifs des
organisations internationales.

Dans son avis, la Cour a examiné l’applicabilité de la section 37 de
Paccord de 1951 à un transfert du Bureau régional dans une optique
générale, considérant la question dans le « contexte juridique général dans
lequel doivent être résolus les véritables problèmes de droit qui lui sont
soumis. » Elle a souligné que quoi que l’on puisse penser de la question, il
reste que certains principes et règles juridiques s'appliquent dans l’hypo-
thèse d’un tel transfert. Il s’agit des consultations préalables à la décision
de transfert, des négociations relatives aux conditions et aux modalités de
celui-ci et de la période transitoire raisonnable entre la notification de la
décision et son application éventuelle.

Je note et approuve l’une des conclusions finales de l'avis (par. 43), dans
laquelle la Cour dit :

« Ce régime juridique spécial [régissant le Bureau régional], com-
portant des droits et obligations réciproques, est en vigueur entre
l'Egypte et l'OMS depuis plus de trente ans. Il en résulte qu'il existe
aujourd’hui à Alexandrie une institution de l'OMS qui emploie un
personnel nombreux et s’acquitte de fonctions sanitaires importantes
pour l'Organisation comme pour l'Egypte »

et que « tout transfert du Bureau régional de l'OMS hors du territoire
égyptien pose nécessairement des problèmes pratiques d’une certaine
ampleur ».

Je suis d’accord avec la Cour lorsqu'elle dit :

« Certes ces problèmes sont du ressort de l'Organisation et de
l'Egypte plutôt que de la Cour. Mais ils concernent également la Cour,
dans la mesure où ils sont susceptibles d’influer sur les conditions
juridiques dans lesquelles un transfert du Bureau régional hors
d'Egypte pourrait se réaliser. »

Tl faut naturellement tenir compte de tout cela au cours des consultations et
négociations entre l'OMS et l'Egypte concernant la détermination de ce
que l’avis appelle « un laps de temps raisonnable pour que les fonctions du

106

 

 
INTERPRETATION DE L’ACCORD (OP. IND. EL-ERIAN) 176

Bureau d’Alexandrie soient transférées de façon ordonnée... » afin que le
tranfert « nuise le moins possible aux travaux de l'Organisation et aux
intérêts » de l'Etat hôte.

La Cour souligne à juste titre dans l’avis que les délais précis qui peuvent
être nécessaires pour s'acquitter des obligations de consultation et de
négociation et le préavis de dénonciation exact qui doit être donné varient
forcément en fonction des nécessités de l'espèce. La conclusion à tirer de
cette déclaration de portée générale en la présente affaire est évidente dans
la mesure où il s’agit en l'occurrence d’un arrangement pour une coopé-
ration institutionnalisée entre Etats, coopération ancienne et bien établie,
et qui fonctionne efficacement dans l'intérêt de tous. Il est impératif de
protéger le régime juridique créé par ces arrangements contre une inter-
ruption soudaine et précipitée.

Un dernier point appelle des observations de ma part ; il s’agit de ce que
la Cour appelle dans l’avis « certaines indications » concernant « les délais
… qui peuvent être nécessaires » en cas de transfert du siège du Bureau
régional hors du territoire de Etat hôte. Dans l’avis, lorsque la Cour passe
en revue un certain nombre d’accords de siège conclus par des Etats avec
diverses organisations internationales et contenant des dispositions variées
relatives à leur revision, à leur extinction ou à leur dénonciation — accords
qui ont été portés à son attention — elle distingue avec raison deux caté-
gories principales d’accords. Les accords de la première catégorie pré-
voient le régime nécessaire pour le siège d’une organisation ou celui de
bureaux régionaux « de caractère plus ou moins permanent ». Ceux de la
deuxième catégorie définissent le régime applicable à d’autres bureaux
« établis sur une base ad hoc et qui ne sont pas conçus comme étant de
caractère permanent ». C’est à juste titre que la Cour inclut dans la pre-
mière catégorie les accords de siège conclus par l'OMS pour des bureaux
régionaux. La Cour a déclaré qu’on peut trouver certaines-indications au
sujet des délais qui peuvent être nécessaires dans les dispositions des
accords de siège, y compris la section 37 de l’accord du 25 mars 1951, dans
l’article 56 de la convention de Vienne sur le droit des traités et dans
l’article correspondant du projet de la Commission du droit international
sur les traités entre Etats et organisations internationales ou entre orga-
nisations internationales. Je tiens a faire observer que cette affirmation a
une portée assez générale pour s’appliquer aux différentes catégories d’ac-
cords de siège. Il convient cependant de signaler que Particle 56 de la
convention de Vienne sur le droit des traités et l’article correspondant du
projet de la Commission du droit international sur les traités entre Etats et
organisations internationales ou entre organisations internationales visent
les cas où il n'y a pas de clause de dénonciation et où la règle supplétive
énoncée dans ces deux articles est indispensable. Pour le Bureau régional
de l'OMS en Egypte, aucune règle supplétive n’est nécessaire. L’accord de
1951 énonce une règle contractuelle que les parties ont adoptée. Cette règle
exprime leur intention quant au préavis qui devrait s'appliquer s’il était mis
fin aux activités du Bureau régional. En conséquence, les indications qui
sont à la fois applicables et particulièrement pertinentes en l'espèce doi-

107

 
INTERPRETATION DE L’ACCORD (OP. IND. EL-ERIAN) 177

vent être recherchées dans la section 37 de Paccord de 1951 et complétées
de la manière éventuellement nécessaire afin de prévoir un délai raison-
nable pour que prennent fin dans l’ordre les activités du Bureau régional
d'Alexandrie, organisme d’exécution dans le domaine de la santé, le plus
indispensable de tous les domaines techniques de coopération entre Etats.
Comme je l’ai dit, cet organisme a été créé pour une durée indéterminée ; il
est bien établi, fonctionne depuis longtemps et s’est acquitté de sa tâche de
manière satisfaisante dans l'intérêt de tous les Etats de la région.

(Signé) Abdullah EL-ERIAN.

108

 

 
